Citation Nr: 1141863	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-23 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent, and a rating in excess of 50 percent from August 7, 2008.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that granted service connection and an initial 30 percent rating for PTSD.  During the pendency of the appeal, the RO granted a 100 percent rating from April 15, 2007 to May 31, 2007 for inpatient treatment, granted a 30 percent rating as of June 1, 2007 after discharge from inpatient treatment, granted a 50 percent rating as of August 7, 2008 for worsening symptoms, granted a 100 percent rating from October 24, 2010 to December 31, 2010 for inpatient treatment, and granted a 50 percent rating from January 1, 2011 for his service-connected PTSD.

The Veteran appeared and provided testimony via videoconference before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of the hearing has been associated with the claims file.

Since the Board hearing, the Veteran submitted additional evidence in support of his claim.  The evidence was accompanied by a waiver of RO review.  38 C.F.R. § 20.1304 (2011).  The waiver and evidence have been associated with the claims file.


FINDINGS OF FACT

1.  Prior to April 15, 2007, the evidence showed mild social impairment but did not show occupational impairment.

2.  As of June 1, 2007, the evidence supports a finding of PTSD symptoms of the severity to render the Veteran unemployable.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent have not been met while the criteria for a total, 100 percent rating have been met as of June 1, 2007 for service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In this case, the RO granted a 100 percent rating from April 15, 2007 to May 31, 2007 for inpatient treatment, granted a 30 percent rating as of June 1, 2007 after discharge from inpatient treatment, granted a 50 percent rating as of August 7, 2008 for worsening symptoms, granted a 100 percent rating from October 24, 2010 to December 31, 2010 for inpatient treatment, and granted a 50 percent rating from January 1, 2011 for his service-connected PTSD.  The RO rated the condition under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 which provides for a 50 percent evaluation where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

A.  Initial Rating

In his claim, the Veteran reported chronic short and long-term memory impairment, sleep problems, nightmares, flashbacks, depressed mood, suspiciousness, panic attacks and hypervigilance.  His first wife left him due to his personal problems.  He reported lack of trust in others.  He had few friends and little interaction with neighbors.  Flashbacks involved his military unit, seeing friends in body bags, moving body bags, and the gore of war.

VA treatment records dated June 2006 indicate that the Veteran sought treatment for possible PTSD.  He reported a history of irritability, nervousness, bad dreams, lack of friends, crying spells, avoidance of crowds, paranoia and headaches.  He was suicidal in the past but denied suicidal ideation.  The diagnosis at that time was depression.

The Veteran had a VA examination in December 2006.  The examiner reviewed the claims file, and interviewed and examined the Veteran.  Therefore, the examination is adequate for rating purposes.  During the examination, he reported a preference for being alone in the dark, hypervigilance, discomfort around crowds, crying spells, and problems sleeping.  He admitted to having past thoughts of suicide.  The examiner found no impairments of memory and noted that the Veteran had a tendency to embellish his responses.  He exhibited no symptoms of panic disorder.  The examiner stated that while the Veteran probably experienced stressors in Vietnam, his distrust of others, grandioseness, and lack of depressive symptoms was more consistent with personality disorder.  In his opinion, the Veteran did not have PTSD.  His symptoms caused mild emotional and social impairment but no occupational impairment.  A GAF of 68 was assigned.

December 2006 VA treatment records show reports of nightmares and emotional distance from others.  The diagnosis was PTSD with a GAF of 46.  In April 2007, the Veteran entered an inpatient residential rehabilitation program for his PTSD.

Based upon the evidence during this time period, the Board finds that the Veteran's symptomatology does not more nearly approximate the criteria necessary for a rating in excess of 30 percent.  Treatment records do not show occupational impairment and show only mild social impairment.  The VA examiner found no impairments with memory, depressive symptoms, or panic disorders.  His disability picture does not otherwise show symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or disturbance of motivation and mood.  Further, the VA examiner assigned a GAF of 68, indicating only mild symptoms.

Overall, the preponderance of the evidence weighs against the assignment of an initial disability rating in excess of 30 percent.

B.  June 1, 2007

At the end of his inpatient treatment, the providers drafted a discharge summary indicating that the Veteran continued to suffer severe and chronic symptoms of PTSD, including irritability, outbursts of anger, hypervigilance, exaggerated startle response, hyperarousal symptoms, difficulty concentrating, guilt, and anhedonia.  The provider indicated that he was totally and permanently disabled by severe and chronic PTSD.  The diagnosis was PTSD with a GAF of 38.

In September 2007, the Veteran had a VA examination.  The examiner reviewed the claims file, and interviewed and examined the Veteran.  Therefore, the examination is adequate for rating purposes.  The Veteran lived with his second wife and indicated that he had contact with his children from his first marriage.  He remained unemployed.  He had stopped participating in his hobbies but said he had a few friends.  Generally, he avoided interaction with others.  Symptoms included hyper-arousal, re-experiencing of traumatic events, hypervigilance, paranoia, avoidance behaviors, nightmares, intrusive memories, anger issues, occasional panic attacks, and guilt.  He said he took medications to help him sleep but continued to awaken several times per night.  Depressive symptoms included frequent crying spells, self-pity, decreased motivation and concentration, and disinterest in hobbies.  He reported past suicidal ideation.

The examiner noted guarded affect and depressed mood.  His memory and concentration were subjectively very low.  After the examination, the examiner found that the Veteran suffered moderate chronic PTSD and depression secondary to PTSD.  She said his social functioning was impaired by his high level of anxiety and agitation and paranoia.  She also noted that he is employable only in a setting where he would have little or no contact with the public and very loose supervision due to his high level of anxiety and paranoia.  The diagnosis was chronic moderate PTSD with secondary depression.  She assigned a GAF of 55.  Despite her findings above, she stated that he has occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of depressed mood, anxiety, suspiciousness, infrequent panic attacks, and insomnia along with subjective sense of memory loss.  He required continuous medication.

In support of his claim, the Veteran submitted buddy statements from family members.  His wife stated that he is very moody and depressed and that he suffers nightmares.  He is quickly irritated and isolates himself from everyone.  He will not answer the door or telephone and will occasionally wedge a chair underneath the door to prevent people from breaking in.  She said he sleeps little and keeps a saber by his side.  He does not like crowded places and becomes upset when strangers approach him, especially if the stranger is Asian.  She noted his anxiety attacks, paranoia, and lack of friends.  He also said he isolates himself from her and his children.

His son reported observing similar symptoms.  He also noted that the Veteran carries a concealed weapon, suffers memory loss, is short tempered, does not like authority, occasionally sleeps by himself, and does not like to be touched while sleeping.  The Veteran's ex-wife reported that he used to keep a gun in the night stand, was defensive and short tempered, disliked loud noises and helicopters flying overhead, refused to watch war movies, was very emotional at times, and would not talk about Vietnam.  She said his condition resulted in marital problems and their eventual divorce.

VA treatment records show that the Veteran's marriage was deteriorating in October 2007.  By December 2007, he and his wife were planning for divorce.  In September 2008, the Veteran's wife filed a restraining order against him.

Another VA examination was conducted in October 2008.  The examiner reviewed the claims file, and interviewed and examined the Veteran.  Symptoms included anger issues, sleep disturbance, isolative behavior, hypervigilance, crying, frustration, anhedonia, startle response, guilt, re-experiencing, sleep disturbance, paranoia, flashbacks, anxiety, depressed mood, and frequent nightmares.  He noted that significant irritability interfered with both marriages and reported that his current wife filed a restraining order against him in September 2008.  The Veteran was unemployed and reported drinking anywhere from a 6 to 12 pack of beer and a fifth of alcohol over several days per week.

The examiner noted that the Veteran appeared distressed, agitated and frustrated.  He showed mild deficits of working and short-term memory, attention, and focus.  She also noted significant alcohol dependence.  His social functioning was grossly intact for basic skills but he could be very irritable and frustrated.  He has been unemployed since 2001.  The diagnosis was moderate chronic PTSD, depressive disorder, and alcohol dependence.  She assigned a GAF of 51 and noted that he required continuous medication.  The examiner found that he exhibited reduced reliability due to PTSD signs and symptoms but that he was capable of doing simple tasks in a loosely supervised environment where he would have limited contact with supervisors and peers as he shows significant irritability.

In October 2010, the Veteran entered another inpatient rehabilitation program for his PTSD.  The intake examination noted that the Veteran was unemployable and assigned a GAF of 46.  The discharge summary, dated December 2010, indicates a GAF of 55.  The provider indicated that the Veteran is unemployable due to his physical disabilities and PTSD.  He stated that if either the physical or PTSD should improve, the Veteran's employment status might change.

Another VA examination was conducted in January 2011.  The examiner reviewed the claims file, and interviewed and examined the Veteran.  Therefore, the examination is adequate for rating purposes.  The Veteran reported that he divorced his wife.  He continued to drink intermittently.  He typically stays home during the day and watches television or talks to his roommate.  His symptoms included hyper-arousal; flashbacks; significant anger and hypervigilance; avoidance behaviors; and depression with low energy, motivation, interest, and tearfulness.  He continued to suffer sleep disturbance and reported that his nightmares had worsened since participating in PTSD programs.  He described irritability, intrusive memories, agitation, labile affect with tearfulness, and frequent feelings of being overwhelmed.  He described escalating feelings of anxiety, which cause him to flee populated areas such as grocery stores.  Panic symptoms embarrass him as he sometimes walks away from people in a tearful state.  He avoids socialization, loud sudden noises, and military reminders.  He was suicidal on one occasion after his first wife left him.  He had no current suicidal or homicidal ideation.  His memory and concentration levels have decreased over the years.

The examiner observed irritable mood with restricted and at times gruff affect.  He was minimally cooperative during the interview.  She noted that his thought processes and communication were mildly impaired by difficulties with short-term memory and concentration.  She found that his social functioning is impaired by his isolative and avoidance behaviors and employment is impacted due to PTSD and depressive disorder symptoms.  She believes that he is employable in a limited setting in which he would have little or no contact with the public and loose supervision.  She assigned a GAF of 52.  Due to his condition, he suffers occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, panic symptoms more than once per week, difficulty with complex commands, impairment of short and long-term memory, impaired judgment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He requires continuous medications.

Also of record is an August 2011 letter from the Veteran's treating VA provider.  He stated that he has treated the Veteran since November 2006 and that the Veteran has attended two inpatient therapy programs due to his referral.  After his second inpatient treatment, the Veteran reported worsening symptoms and accordingly, the provider opined that while the Veteran was an accomplished businessman in the past, his increased irritability and flashbacks render him unemployable.

Finally for consideration is the Veteran's testimony.  In July 2011, he told the Board that doctors have warned him that working would not be a good idea due to his anger and inability to get along with others.  He noted that he used to have his own business and has difficulty with authority as he prefers to control situations.  He does not socialize, shop, or go to the movies.  When he has to go shopping, he goes late at night to avoid crowds.  Because he lives near military bases, he hears helicopters and planes, which trigger flashbacks.  He does not like Asians or Asian restaurants.  He is starting to rebuild relationships with his kids from his first marriage but does not have relationships with his siblings.  He discussed his symptomatology, which has been addressed above.  However, in addition to symptoms already addressed, he noted homicidal and suicidal thoughts.  He stated that he would not do well with employment due to his lack of patience, irritability, and anger management issues.

In this case, the Board has thoroughly reviewed the evidence, to include individual and group therapy notes, inpatient and outpatient treatment records, VA examinations, lay statements, and the Veteran's testimony.  The Veteran's PTSD symptoms have remained steady, without periods of remission and have included hyperarousal; flashbacks; significant anger and hypervigilance; avoidance behaviors; depression with low energy, motivation and interest; tearfulness; sleep disturbance; panic; paranoia; impairment of short and long term memory; exaggerated startle response; guilt; anhedonia; inability to maintain personal relationships; nightmares; and increase in violent thoughts or behavior.  His GAF scores have ranged from the mid-40s to mid-50s, indicating moderate to serious symptoms.  The VA examiners have indicated that the Veteran's PTSD symptoms allow for limited employment opportunities; however, while the Board highly respects the knowledge and opinions of the examiners, the Board finds the opinions of the inpatient treatment providers, which indicate that he is unemployable, to be more probative of the Veteran's actual mental state.  In this case, both inpatient discharge summaries indicate that the Veteran is unemployable due to his PTSD.  His regular VA provider sent a letter to the Board in August 2011 indicating his agreement with the inpatient discharge assessments.  

Because the inpatient treatment providers had weeks to observe and treat the Veteran versus a single visit, the Board finds that the inpatient treatment providers' opinions should be given more weight.  Further, the Board finds that the VA examiner's opinions are somewhat contradictory, if not unrealistic, as the examiners believe that the Veteran is employable only if he has, in essence, no contact with others or authority figures.  The probability that he could find gainful employment that suits such a criteria seems unlikely.

In sum, the Board finds that the inpatient treatment provider opinions of May 2007 and December 2010 are most probative of the Veteran's true mental state, to include his employability status.  Since the discharge summaries indicate that the Veteran is unemployable due to his PTSD symptoms, the Board finds that a rating of 100 percent is warranted since June 1, 2007.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in July 2006 that fully addressed all notice elements, including elements required to substantiate increased ratings claims, and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA inpatient and outpatient treatment records and records from the Social Security Administration.  The Veteran submitted VA treatment records and lay statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded multiple VA medical examinations, as discussed above.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial rating in excess of 30 percent is denied, while a total rating from June 1, 2007 is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


